DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated May 24, 2022 was submitted on August 22, 2022.  Claims 1, 2, 7, 9, 10, 13 and 14 were amended.  Claims 6 and 8 were canceled.  Claims 1-5, 7 and 9-16 are currently pending.
The cancellation of claims 6 and 8 have overcome the 35 U.S.C. § 112(b) rejections of claims 6, 8 and 9 (¶¶ 5-7 of the Office Action) and these rejections have therefore been withdrawn.
The amendments to claims 1, 7 and 13 have overcome the prior art rejections of claims 1-5, 7 and 9-16 (¶¶ 10-23 and 27-30 of the Office Action) and these rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.  Claims 1 and 7 have also been objected to as detailed below.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: in claim 1, penultimate line and claim 7, last line, “wherein back sheet” should be changed to “wherein the back sheet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-11 and 13-16 are rejected under 35 U.S.C. §103 as being unpatentable over Davis et al. (U.S. Patent Application Publication No. 2003/0065297 A1, cited in IDS submitted February 5, 2020) in view of Miller (“Slot Die Coating: The Pressure is On”, Paper, Film & Foil Convertor, December 2, 2011, https://www.pffc-online.com/coat-lam/160-adhesive-coating/9916-slot-die-coating-the-pressure-is-on).
Regarding claim 1, Davis discloses a method of forming a disposable hygiene product (Abstract of Davis, method of manufacturing disposable hygiene articles) comprising: providing a manufacturing line having a back sheet station (FIG. 3, [0085] of Davis, production line #200 includes backsheet station #202), a core layer station (FIG. 3, [0085] of Davis, production line #200 includes core station #204) and a top sheet station (FIG. 3, [0085] of Davis, production line #200 includes topsheet station #206) connected by a conveying system (FIG. 3, [0086] of Davis, production line #200 includes moving surface onto which each component is deposited); providing a back sheet at the back sheet station ([0101] backsheet #106 can be provided by backsheet feeding module which feeds a backsheet material to production line #200); providing a core layer at the core layer station (FIG. 3, [0103] of Davis, core station #204 of production line #200 includes one or more spun-bonded modules #300 and one or more melt-blown modules #400; modules would provide one or more melt-blown and/or spun-bonded layers at the core station); applying the core layer on the back sheet ([0086] of Davis, backsheet #106 deposited onto moving surface #214 and rest of components deposited on top of each other); providing a top sheet at the top sheet station (FIG. 3, [0109] of Davis, topsheet station #206 of production line #200 includes one or more spun-bonded modules #300 and one or more melt-blown modules #400; modules would provide one or more melt-blown and/or spun-bonded layers at the topsheet station); and applying the top sheet on the back sheet and core layer ([0086] of Davis, backsheet #106 deposited onto moving surface #214 and rest of components deposited on top of each other); wherein the back sheet station comprises a fluid application device configured to discharge a curtain of material to form a polymer film (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film; extrusion through a slot would form a curtain or sheet of material), and wherein the back sheet comprises the polymer film discharged onto a non-woven material ([0100] of Davis, backsheet station can include one or more spun-bonded and/or melt-blown modules and film-forming module; FIG. 10 of Davis, film from film-forming module #500 deposited on spun-bonded fabric produced by spun-bonded module #300).
Davis does not specifically disclose that the curtain of material is discharged as a fluid into the non-woven material.  Moreover, Davis discloses that the polymeric film forming apparatus has a slot for extruding a molten stream in the form of a film ([0098] of Davis), but does not specifically disclose that the molten stream of polymer is discharged as a fluid into a non-woven material.  Miller, however, discloses a slot die coating method wherein a curtain of fluid is applied to a moving substrate in a continuous process (pg. 2 of Miller, Conclusion, Curtain Coating Technique).  According to Miller, curtain slot-die coating allows for higher line speeds (pg. 2 of Miller, Conclusion).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a curtain coating process as disclosed by Miller to apply the polymer film in the method of Davis.  One of skill in the art would have been motivated to do so in order to allows for higher line speeds as taught by Miller (pg. 2 of Miller, Conclusion).
Regarding claim 2, Davis discloses that the fluid application device comprises a slot die extruder assembly configured to receive the material from a supply source and discharge the material from a discharge slot onto the non-woven material (FIG. 6, [0098] of Davis, film-extruding apparatus #550 includes an extrusion die #504 having a slot for extruding a molten stream #506 in the form of a film).
Regarding claim 3, Davis discloses that the fluid application device comprises a pump assembly configured to supply the fluid to the slot die extruder assembly ([0088] of Davis, extrusion module #500 can include pump #312 for creating uniform flow of melt #310).
Regarding claim 7, Davis discloses a method of forming a back sheet of disposable hygiene product (Abstract of Davis, method of manufacturing disposable absorbent articles including hygiene articles; FIG. 3, [0085] of Davis, production line #200 for articles includes backsheet station #202 for forming a backsheet) comprising: positioning a back sheet station in a disposable hygiene product manufacturing line (FIG. 3, [0085] of Davis, production line #200 includes backsheet station #202), the back sheet station comprising a fluid application device (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film; extrusion through a slot would form a curtain or sheet of material); and discharging, from the fluid application device, a curtain of material to form a polymer film ([0098] of Davis, extrusion through slot of film extruding apparatus #550 to form a film would necessarily form a curtain or sheet of material), wherein the back sheet comprises the polymer film discharged onto a non-woven material ([0100] of Davis, backsheet station can include one or more spun-bonded and/or melt-blown modules and film-forming module; FIG. 10 of Davis, film from film-forming module #500 deposited on spun-bonded fabric produced by spun-bonded module #300).
Davis does not specifically disclose that the curtain of material is discharged as a fluid into a non-woven material.  Moreover, Davis discloses that the polymeric film forming apparatus has a slot for extruding a molten stream in the form of a film ([0098] of Davis) and depositing the film onto the non-woven fabric (FIG. 10 of Davis), but does not specifically disclose that the molten stream of polymer is discharged as a fluid into a non-woven material.  Miller, however, discloses a slot die coating method wherein a curtain of fluid is applied to a moving substrate in a continuous process (pg. 2 of Miller, Conclusion, Curtain Coating Technique).  According to Miller, curtain slot-die coating allows for higher line speeds (pg. 2 of Miller, Conclusion).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a curtain coating process as disclosed by Miller to apply the polymer film in the method of Davis.  One of skill in the art would have been motivated to do so in order to allows for higher line speeds as taught by Miller (pg. 2 of Miller, Conclusion).
Regarding claim 9, Davis discloses that the bonding comprises bonding the non-woven material and the polymer film into contact with one another by pressing between one or more rollers (FIG. 10, [0090] of Davis, bonding apparatus #342 downstream of spunbonded module #300 and film module #500; [0091] of Davis, bonding facilitated by pressure applicators which include compacting rolls).
Regarding claim 10, Davis discloses that the fluid application device comprises a slot die extruder assembly configured to receive the material (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film), extrude the material in a width direction perpendicular to a machine direction (FIG. 10, [0098] of Davis, slot of film extruding apparatus #550 would necessarily be oriented perpendicular to the machine direction to form a continuous film of the material), and discharge the material from a discharge slot ([0098] of Davis, film extruding apparatus #550 extrudes a molten stream through a slot).
Regarding claim 11, Davis discloses that the fluid application device further comprises a pump assembly configured to meter the material to the slot die extruder assembly ([0088] of Davis, extrusion module #500 can include pump #312 for creating uniform flow of melt #310).
Regarding claim 13, Davis discloses a disposable hygiene product manufacturing line (Abstract of Davis, apparatus for manufacturing disposable absorbent articles including hygiene articles; FIG. 3, [0085] of Davis, production line #200 for manufacturing articles) comprising: a back sheet station (FIG. 3, [0085] of Davis, production line #200 includes backsheet station #202) comprising a fluid application device configured to discharge a curtain of material as fluid to form a polymer film (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film; extrusion through a slot would necessarily form a curtain or sheet of fluid material), the fluid application device comprising a slot die extruder assembly ([0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot).
Davis does not specifically disclose that the curtain of material is discharged as a fluid onto a non-woven material.  Moreover, Davis discloses that the polymeric film forming apparatus has a slot for extruding a molten stream in the form of a film ([0098] of Davis) and depositing the film onto the non-woven fabric (FIG. 10 of Davis), but does not specifically disclose that the molten stream of polymer is discharged as a fluid onto the non-woven material.  Miller, however, discloses a slot die coating method wherein a curtain of fluid is applied to a moving substrate in a continuous process (pg. 2 of Miller, Conclusion, Curtain Coating Technique).  According to Miller, curtain slot-die coating allows for higher line speeds (pg. 2 of Miller, Conclusion).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a curtain coating process as disclosed by Miller to apply the polymer film in the method of Davis.  One of skill in the art would have been motivated to do so in order to allows for higher line speeds as taught by Miller (pg. 2 of Miller, Conclusion).
Regarding claim 14, Davis discloses that the disposable hygiene product manufacturing line further comprises a core layer station (FIG. 3, [0085] of Davis, core station #204) and a top sheet station (FIG. 3, [0085] of Davis, topsheet station #206).
Regarding claim 15, Davis discloses that the back sheet station, core layer station and top sheet station are connected to one another by a conveying system (FIG. 3, [0086] of Davis, backsheet #206 and rest of components deposited onto moving surface #214 which is a conveying surface).
Regarding claim 16, Davis discloses that the disposable hygiene product manufacturing line further comprises a pump assembly configured to supply the material to the slot die extruder assembly ([0088] of Davis, extrusion module #500 can include pump #312 for creating uniform flow of melt #310).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Miller as applied to claim 3 above and further in view of Graham et al. (U.S. Patent No. 4,631,308, cited in previous Office Action).
Regarding claims 4 and 5, Davis does not specifically disclose that the pump assembly includes a gear pump as recited in claim 4 or a piston pump as recited in claim 5.  Graham, however, discloses a composition which can be used for forming protective coatings for disposable diapers (3:29-36 of Graham).  According to Graham, the coating compositions can be adhered to various substrates by employing delivery systems such as gear pumps and piston pumps and the composition can be delivered through slot dies (3:14-18 of Graham).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the coating composition of Graham to form the film and to apply the composition using a gear pump or a piston pump to the slot die in the method of Davis since Graham discloses that it was known to use gear and piston pumps to deliver such compositions for forming protective coatings for diapers.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Miller as applied to claim 7 above and further in view of Graham.
Regarding claim 12, Davis does not specifically disclose that the material (i.e., the material used to form the polymer film) is a hot melt adhesive.  As set forth above with respect to the rejections of claims 4 and 5, however, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply the coating composition of Graham as a film in the method of Davis since Davis discloses that it was known to use such compositions for forming protective coatings for diapers (3:29-36 of Graham; see rejections of claims 4 and 5 above).  Graham discloses that the coating composition is also a hot melt adhesive (Abstract, 1:29-33 of Graham, coating provides good hot-melt adhesive properties).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Davis does not disclose a curtain of material that is discharged as a fluid into a non-woven material as recited in claims 1 and 7 or a device configured to discharge a curtain of material as fluid onto a non-woven material as recited in claim 13 (pg. 7, last full ¶ of the amendment; pg. 8, 2nd-3rd full ¶¶ of the amendment).  The Office Action, however, is relying upon the newly cited Miller reference to address these limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746